DETAILED ACTION

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with William Allen on 12/15/2021.

The application has been amended as follows and all other claims remain unchanged as filed by applicant on 09/21/2021. 

1.  (Currently Amended)  A structure for a non-volatile memory element, the structure comprising: 
an active region comprised of a semiconductor material and having a top surface; 
a first gate electrode over the active region; 
a first gate dielectric layer between the first gate electrode and the active region; 
a first doped region in the active region, the first doped region positioned at least in part directly beneath the first gate electrode, and the first doped region having a first conductivity type; 
a second doped region in the active region, the second doped region positioned adjacent to the first doped region and abutted with the first doped region, and the second doped region having a second conductivity type opposite to the first conductivity type; 
a third doped region in the active region, the third doped region positioned adjacent to the second doped region and abutted with the second doped region, and the third doped region having the first conductivity type; 
a fourth doped region in the active region, the fourth doped region positioned at least in part directly beneath the first gate electrode, the fourth doped region separated from the first doped region by a portion of the active region, and the fourth doped region having the second conductivity type; 
a fifth doped region in the active region, the fifth doped region positioned adjacent to the fourth doped region and abutted with the fourth doped region, and the fifth doped region having the first conductivity type; 
first section and a second section, the first section [[on]] abutted with the second doped region at the top surface of the active region and the third doped region at the top surface of the active region, and the second section abutted with the fifth doped region at the top surface of the active region; and 
	a source line coupled to the first section of the silicide layer.

2.  (Canceled)

3.  (Original)  The structure of claim 1 wherein the first gate dielectric layer is comprised of silicon dioxide.

4.  (Original)  The structure of claim 1 wherein the first gate dielectric layer is comprised of high-k dielectric material.

5.  (Original)  The structure of claim 1 wherein the first doped region and the second doped region are contiguous.

6.  (Canceled)  

7.  (Canceled)  

8.  (Currently Amended)  The structure of claim [[7]] 1 wherein the first doped region and the fourth doped region are laterally positioned between the second doped region and the fifth doped region.

9.  (Canceled)  

10-16.  (Canceled)  

17.  (Currently Amended)  A method of forming a structure for a non-volatile memory element, the method comprising:
	forming a gate dielectric layer over an active region comprised of a semiconductor material;
	forming a gate electrode over the gate dielectric layer;
	forming a first doped region in the active region that is positioned at least in part directly beneath the gate electrode;
	forming a second doped region in the active region that is positioned adjacent to the first doped region and abutted with the first doped region; 
	forming a third doped region in the active region, wherein the third doped region is positioned adjacent to the second doped region and abutted with the second doped region; 
forming fourth doped region in the active region that is positioned at least in part directly beneath the first gate electrode; 
	forming a fifth doped region in the active region that is positioned adjacent to the fourth doped region and abutted with the fourth doped region;  
	forming including a first section and a second section, wherein the first section is abutted with [[on]] the second doped region at a top surface of the active region and the third doped region at the top surface of the active region, and the second section is abutted with the fifth doped region at the top surface of the active region; and
	forming a source line coupled to the first section of the silicide layer,
	wherein the fourth doped region is separated from the first doped region by a portion of the active region, the first doped region, [[and]] the third doped region, and the fifth doped region have a first conductivity type, and the second doped region [[has]] and the fourth doped region have a second conductivity type opposite to the first conductivity type.

18-20.  (Canceled)  

21.  (Currently Amended)  The structure of claim 1 wherein the first section of the silicide layer is positioned over a p-n junction between the second doped region and the third doped region. 

22.  (Currently Amended)  The structure of claim 1 wherein the first section of the silicide layer is laterally spaced from the first doped region.

23.  (Previously Presented)  The structure of claim 1 wherein the third doped region contains a higher dopant concentration of a dopant of the first conductivity type than the first doped region. 

24.  (Previously Presented)  The structure of claim 1 wherein the third doped region contains a dopant concentration of a dopant of the first conductivity type in a range from about 5x1018 atoms/cm3 to about 1x1020 atoms/cm3.

25.  (Currently Amended)  The structure of claim 1 further comprising:
	an interlayer dielectric layer; and
	a contact in the interlayer dielectric layer, the contact connecting the source line with the first section of the silicide layer.  

26.  (Previously Presented)  The structure of claim 1 further comprising:
	a second gate electrode over the active region, the second gate electrode positioned adjacent to the first gate electrode;

	a sixth doped region in the active region, the sixth doped region positioned adjacent to the third doped region, and the sixth doped region positioned at last in part directly beneath the second gate electrode, and the sixth doped region having the second conductivity type.

27.  (Currently Amended)  The structure of claim 26 wherein the second doped region contains a higher dopant concentration of a dopant of the second conductivity type than the sixth doped region. 

28.  (Previously Presented)  The structure of claim 27 wherein the third doped region contains a higher dopant concentration of a dopant of the first conductivity type than the first doped region. 

29.  (Currently Amended)  The structure of claim 26 wherein the sixth doped region 

30.  (Currently Amended)  The method of claim 17 wherein the first section of the silicide layer is positioned over a p-n junction between the second doped region and the third doped region. 

31.  (Currently Amended)  The method of claim 17 wherein the first section of the silicide layer is laterally spaced from the first doped region.

32.  (Previously Presented)  The method of claim 17 wherein the third doped region contains a higher dopant concentration of a dopant of the first conductivity type than the first doped region. 


Allowable Subject Matter

Claims 1, 3-5, 8, 17 and 21-32 are allowed.

The following is an examiner’s statement of reasons for allowance:

After completing a thorough search of independent claim 1, the prior art of record, alone or in combination does not disclose, teach or fairly suggest a structure for a non-volatile memory element comprising: a first doped region in the active region, the first doped region positioned at least in part directly beneath the first gate  electrode, and the first doped region having a first conductivity type; a 

	After completing a thorough search of independent claim 17, the prior art of record, alone or in combination does not disclose, teach or fairly suggest a method of forming a structure for a non-volatile memory element comprising: forming a first doped region in the active region that is positioned at least in part directly beneath the gate electrode; forming a second doped region in the active region that is abutted with the first doped region; forming a third doped region in the active region, wherein the third doped region is abutted with the second doped region; forming fourth doped region in the active region that is positioned at least in part directly beneath the first gate electrode; forming a fifth doped region in the active region that is abutted with the fourth doped region;  forming a silicide layer including a first section and a second section, wherein the first section is abutted with the second doped region at a top surface of the active region and the third doped region at the top surface of the active region, and the second section is abutted with the fifth doped region at the top surface of the active region; wherein the fourth doped region is separated from the first doped region by a portion of the active region, the first doped region, the third doped region, and the fifth doped region have a first conductivity type, and the second doped region and the fourth doped region have a second conductivity type opposite to the first conductivity type  in combination with the rest of the limitations of the claim.

The closest prior arts on record are Bahl (US-20110108926-A1), Chun (US-20080179692-A1), Muller (US-20160240644-A1), Kalnitsky (US-8320180-B2) and Mitchell (US-20100039868-A1). However none of the existing prior arts on record teaches nor would be obvious to add such an element with and obvious motivation or breaking the functionality of the device.

Claims 3-5, 8 and 21-32 are also allowed being dependent on allowable claims 1 or 17.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON J GRAY whose telephone number is (571)270-7629.  The examiner can normally be reached on Monday-Friday 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toledo Fernando can be reached on 5712721867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/AARON J GRAY/Examiner, Art Unit 2897